Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on October 17, 2022 is acknowledged.  Claim 43, 45-59 were canceled and claims 38-39, 42, 44 were amended.  Claims 1-42, 44 and 60-70 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group 2 (claims 35-59) drawn to a method of treating a cardiovascular condition and without traverse Heart failure in the response filed October 17, 2022.  Claims 1-37 and 60-70 are withdrawn as being drawn to a non-elected invention/species.
Claims 38-42 and 44 are examined on the merits of this office action. 

Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 claims “A method for treating heart failure in a subject in need thereof comprising administering to the subject an isolated polypeptide comprising the amino acid sequence SEQ ID NO: 16, and wherein the polypeptide is conjugated to polyethylene glycol by 3-mercaptopropanoic acid”.  Claim 39 claims “A method of improving cardiac contractility in a subject having a cardiovascular condition comprising administering to the subject the polypeptide of claim 38, wherein cardiac contractility is improved in the subject following administration.”
Claim 39 is dependent on the method of claim 38.  However, claim 39 references “the peptide of claim 38” but claim 38 is a method claim not a peptide claim.  Further,  It is unclear if “the polypeptide” claim 39 is referring to is SEQ ID NO:16 or SEQ ID NO:16 conjugated to PEG.  Applicant should clarify this point of confusion.  It is suggested that claim 39 be amended to incorporate the limitations of the peptide into claim 39.
Claim 42 is dependent on the method of claim 38. However, claim 42 references “the peptide of claim 38” but claim 38 is a method claim not a peptide claim. It is unclear if “the polypeptide” claim 42 is referring to is SEQ ID NO:16 or SEQ ID NO:16 conjugated to PEG.  Applicant should clarify this point of confusion.  It is suggested that claim 42 be amended to incorporate the limitations of the peptide into claim 42.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 38-42 and 44 are rejected on the ground of nonstatutory double patenting over claims 16-26 of US Patent No. 1094118282.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
	The instant application claims “A method for treating heart failure in a subject in need thereof comprising administering to the subject an isolated polypeptide comprising the amino acid sequence SEQ ID NO: 16, and wherein the polypeptide is conjugated to polvethelvene glycol by 3-mercaptopropanoic acid.” (see claim 38).	  The instant application further claims “A method of improving cardiac contractility in a subject having a cardiovascular condition comprising administering to the subject the polypeptide of claim 38, wherein cardiac contractility is improved in the subject following administration.” (claim 39).  The instant application further claims “A method of increasing ejection fraction in a subject having a cardiovascular condition comprising administering to the subject the polypeptide of claim 38, wherein the ejection fraction is increased following administration of the polypeptide. (see claim 42).
	US Patent No 1094118282 claims a method of “A method of improving cardiac contractility in a subject having a cardiovascular condition comprising administering to the subject the polypeptide of claim 1 wherein cardiac contractility is improved in the subject following administration” (see claim 16).  US Patent No. ‘282 further claims “A method of increasing ejection fraction in a subject having a cardiovascular condition comprising administering to the subject the polypeptide of claim 1 wherein the ejection fraction is increased following administration of the polypeptide” (claim 17); A method for treating heart failure in a subject in need thereof comprising administering the polypeptide of claim 1 (claim 18); wherein the heart failure is heart failure with reduced ejection fraction (claim 23).	 SEQ ID NO:16 of US Patent NO. 1094118282 is identical to instant SEQ ID NO:16.  US Patent No.’282 further claims wherein the peptide is conjugated to PEG (see claim 7).
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent No. 1094118282 and vice versa.  

Closest Prior Art Made of Record
The peptide of SEQ ID NO:16 is a variant of Apelin (in particular a variant of Apelin-15).   The closest prior art made of record is Nixey (WO 2014099984).  Nixey teaches numerous APJ agonists that are variants of Apelin (including variants of Apelin-17) for treatment of heart failure.  However, neither Nixey nor any other prior art teaches, suggests or provides motivation to make a peptide comprising instant SEQ ID NO:16 and treat cardiovascular conditions such as heart failure.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654